Citation Nr: 1529184	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, in pertinent part, denied service connection for tinnitus.  

The appeal is REMANDED to the agency of original jurisdiction.  The Veteran will be advised if he needs to take further action.


REMAND

Service connection is in effect for left ear hearing loss.  At a December 2012 examination the Veteran reported the onset of tinnitus only four or five years earlier; a VA audiologist opined that the claimed tinnitus was not caused by the hearing loss, because hearing loss does not cause tinnitus.  Information published by the Mayo Clinic, the American Speech-Language-Hearing Association, the National Institute on Deafness and Other Communication Disorders at the National Institute of Health; and the Vestibular Disorders Association is to the effect that hearing loss can cause tinnitus and in the alternative hearing loss and tinnitus can have a common etiology.  Mayoclinic.org/diseases-conditions/tinnitus/basics/casuses/CON-20021487; asha.org/public/hearing/Tinnitus/; nidcd.nih.gov/hearing/gages/tinnitus.aspx; vestibular.org/tinnitus.

The VA opinion is not adequate.  Where "the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2014). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

This appeal is REMANDED for the following:

1.  Afford the Veteran a new VA audiology examination, preferably by an audiologist or physician, who has not previously examined the Veteran.  The examiner should note his or her review of the claims folder and this remand.

The examiner should provide an opinion as to whether current tinnitus was, at least as likely as not, caused or aggravated by hearing loss; or whether hearing loss and tinnitus are of the same etiology.

If the examiner finds that hearing loss aggravated the tinnitus, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows the baseline of tinnitus prior to aggravation. 

The examiner should provide reasons for these opinions that take into account (and preferably refer to) current medical literature.  The examiner should also consider the history provided by the Veteran.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


